                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

PAUL TAY,                                            )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )       Case No. 19-CV-602-TCK-JFJ
                                                     )
R. TRENT SHORES, et al.,                             )
                                                     )
                       Defendants.                   )

                                     OPINION AND ORDER

       Before the Court is Plaintiff’s Motion for Leave to Proceed In Forma Pauperis and

Supporting Affidavit. Doc. 3. Under N.D. Okla. Civ. R. 3.3(a) (“Local Rule 3.3(a)”), an applicant

seeking leave to proceed in forma pauperis must either submit a motion “on the form approved by

this Court” or “furnish the Court with [ ] equivalent information.” Plaintiff did not use the Court-

approved form, nor does it furnish the Court with equivalent information. Plaintiff’s Application

is therefore DENIED without prejudice. Pursuant to Local Rule 3.3(a), Plaintiff shall pay the filing

fee or submit a proper application to proceed in forma pauperis on or before November 22, 2019.

otherwise, the case may be dismissed without prejudice.

       SO ORDERED this 8th day of November, 2019.
